Per Curiam.

Summary proceedings were designed to provide i lie landlord with a simple, expeditious, and inexpensive means of regaining possession of his premises for nonpayment of rent. The proceedings should not be so hypercritically restricted as to destroy the very remedy which they are designed to afford. (Reich v. Cochran, 201 N. Y. 450.)
The cases following Reich v. Cochran (supra) have indicated a clear trend to disregard picayune objections which involve trivial errors not affecting substantial rights of the tenant. The failure to sign the copy of the petition served upon the tenant is not a jurisdictional defect requiring the dismissal of the petition particularly when the original petition on file with the clerk of the court is correct in all respects.
An omission such as resulted in the dismissal of the petition here is in that category of defects which have been held amendable and it was error for the court to dismiss the petition even though said dismissal was without prejudice.
The order should be reversed, with $10 costs, and motion to dismiss petition denied.
Hoestadteb, J. P., Heoht and Tilzeb, JJ., concur.
Order reversed, etc.